DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo (KR 101584737 and its English Translation).
Regarding claims 1, 3-4 and 12, Yoo teaches a system for maintaining a position of objects in a light path of the camera lens, comprising:
	a mounting base (200) structured to attach to a camera lens;
	one or more objects (110) that modify light when placed in the light path of the camera lens, the one or more object having a size less than an entire cross-sectional area of the light path (Fig. 3, the first lens 110 is smaller than the width of the housing part 150, i.e. cross-section area of the light path);
	at least one articulating joint (153) structured disposed between the mounting base and the one or more objects and structure to allow one or more objects to be movably position in the light path of the camera lens at an angle other than perpendicular to an optical axis of the camera lens;
wherein the one or more objects maintained its position after being positioned (implicit) [claim 3];
wherein the articulating joint structure is structured to allow the one or more objects to the manually positioned [claim 4]; and 
wherein one or more objects is formed of crystal, liquid crystal, glass, metal or plastic (implicit) [claim 12].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Martin (US Patent No. 8,620,152).
Regarding claim 2, Yoo teaches all the claimed limitations except for the articulated joint structure allows adjustment in two or more of the group consisting of circumferential adjustment, radial adjustment, pitch adjustment, yaw adjustment, roll adjustment, and distance from the camera lens for at least one or more objects. Martin teaches a system for maintaining a position of objects in a light path of a camera lens, comprising: an articulated joint structure (300) allows adjustment in two or more of the group consisting of circumferential adjustment, radial adjustment, pitch adjustment, yaw adjustment, roll adjustment, and distance from the camera lens for at least one or more objects. It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify said articulated joint to allow adjustment in two or more axes in order to enable the adjustment of one or more objects in a variety of positions and/or orientations.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Mackay (US Patent No. 5,208,624 cited by applicant).
Regarding claim 5, Yoo teaches all the claimed limitations except for the mounting base comprises a first set of threads for mounting to the camera lens and a second set of threads for accepting a threaded filter. Mackay teaches a mounting base (Fig. 7, item 66) comprises a first set of threads for mounting to the camera lens and a second set of threads for accepting a threaded filter. It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first and second set of threads as taught by MacKay within said mounting base in order to facilitate the attachment and/or detachment of the one or more objects to the camera lens.
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Gilbert et al. (US Pub. No. 2007/0024826 cited by applicant). 
Regarding claims 6-8, Yoo teaches all the claimed limitations except for a motor coupled to at least one or more objects that is structured to move the coupled object relative to the camera lens; a programmable motor controller, wherein the programmable controller is structured to control the motor based on movement of the camera lens or based on movement of a subject in an image produced by the camera lens. Gilbert teaches a system for maintaining a position of objects in a light path of a lens, comprising: a motor (29) coupled to at least one or more objects that is structured to move the coupled object relative to the camera lens; a programmable motor controller, wherein the programmable controller is structured to control the motor based on movement of the lens (para. 36-38). It would have been obvious to one having an ordinary skill in the art before the effect filing date of the claimed invention to incorporate a motor and a programmable controller within said system in order to facilitate the adjustment of the one or more object in relation to the camera lens.
Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Mathews (US Patent 9,939,714).
Regarding claims 9-11, Yoo teaches all the claimed limitations except for at least one of the one or more objects comprises a light source for casting light [claim 9]; wherein the light source is structured to illuminate a photographic object [claim 10]; wherein the light source is structured to project light into the camera lens [claim 11]. Mathews teaches a system for holding objects in a light path of the camera lens comprising: at least one of the one or more objects comprises a light source for casting light (31); wherein the light source is structured to illuminate a photographic object (col. 1, ll. 66-67); wherein the light source is structured to project light into the camera lens (light from the light source illuminates the photographic object and then projects into the camera lens). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a light source within said one or more objects in order to facilitate a lighting of a photographic object.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Kim (US Pub. No. 2010/0067130).
Regarding claim 13, Yoo teaches all the claimed limitations except for one or more objects is a diffraction grating film, however diffraction grating film is a well-known optical element to one having an ordinary skill in the art as taught by Kim (para. 51). Therefore, it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a diffraction grating film within said at least one or more objects in order to filter light entering the camera lens.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Pohlert et al. (US Pub. No. 2005/0225959).
Regarding claim 14, Yoo teaches all the claimed limitations except for at least one of the more objects is a colored gel, however colored gel is a well-known lens filter (Pohlert’s para. 118). Thus, it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a colored gel within said one or more objects in order to provide a color correction for the image entering the camera lens.
Claim 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Chang et al. (US Pub. No. 2015/0198865 cited by applicant).
Regarding claims 15 and 17-19, Yoo teaches all the claimed limitations except for the followings: articulating joint comprises a magnetic socket, a ball structured to be magnetically retained in the magnetic socket [claim 17]; wherein the ball is attached to one or more objects [claim 18]; wherein the ball is attached to an arm that additionally includes its own magnetic socket [claim 19].
Chang teaches a system for holding objects comprising an articulating joint comprises a magnetic socket, a ball (22) structured to be magnetically retained in the magnetic socket; wherein the ball is attached to one or more objects; wherein the ball is attached to an arm (21) that additionally includes its own magnetic socket.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to substitute a ball and a magnetic socket for said articulating joint in order to facilitate a wider range of movement for the one or more objects.
Regarding claims 16 and 20, Yoo, as modified by Chang, teaches all the claimed limitations except for the articulating joint structure comprises at least two arms, each of which includes a ball and a magnetic socket, however it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify said articulating joint structure to includes at least two arms, each of which includes a ball and a magnetic socket as recited, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/            Primary Examiner, Art Unit 2852